DocuSign Envelope ID: 11AFB670-B395-4B23-80BF-9DF2C34BB930
                                        Case 3:21-cv-00134-JD Document 1-1 Filed 01/07/21 Page 1 of 2




                               1 C. Brandon Wisoff (State Bar No. 121930)
                                 bwisoff@fbm.com
                               2 Eric D. Monek Anderson (State Bar No. 320934)
                                 emonekanderson@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                             6 Maeve L. O’Connor (pro hac vice application forthcoming)
                               Elliot Greenfield (pro hac vice application forthcoming)
                             7 Debevoise & Plimpton LLP
                               919 Third Avenue
                             8 New York, New York 10022
                               Telephone: (212) 909-6000
                             9 Email: mloconnor@debevoise.com
                               Email: egreenfield@debevoise.com
                            10
                               Attorneys for Defendants
                            11 ROBINHOOD MARKETS, INC.;
                               ROBINHOOD FINANCIAL LLC;
                            12 ROBINHOOD SECURITIES, LLC

                            13                                   UNITED STATES DISTRICT COURT
                            14                                NORTHERN DISTRICT OF CALIFORNIA
                            15                                        SAN FRANCISCO DIVISION
                            16

                            17 SETH STEWART, individually and as a                      Case No.:
                               representative of the class,
                            18                                                          DECLARATION OF MILES
                                              Plaintiff,                                WELLESLEY IN SUPPORT OF NOTICE
                            19                                                          OF REMOVAL
                                      vs.
                            20
                               ROBINHOOD FINANCIAL, LLC,
                            21 ROBINHOOD MARKETS, INC. and
                               ROBINHOOD SECURITIES, LLC,
                            22
                                              Defendants.
                            23

                            24
                                           I, Miles Wellesley, hereby declare and state as follows:
                            25
                                           1.      I am over the age of eighteen and competent to testify to the facts stated herein. If
                            26
                                    called upon to testify, I could and would testify competently to the matters set forth herein.
                            27
                                           2.      I submit this declaration in support of the notice of removal filed by Robinhood
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    WELLESLEY DECL. ISO REMOVAL                                                               38567\13165661.1
DocuSign Envelope ID: 11AFB670-B395-4B23-80BF-9DF2C34BB930
                                       Case 3:21-cv-00134-JD Document 1-1 Filed 01/07/21 Page 2 of 2




                               1 Markets, Inc., Robinhood Financial LLC and Robinhood Securities, LLC (collectively,

                               2 “Robinhood”).

                               3          3.     I currently am the Vice President of Corporate Development & Growth

                               4 Partnerships at Robinhood Markets, Inc. I have been employed by Robinhood Markets for over

                               5 six years. In my capacity, I am familiar with Robinhood Markets’ operations, corporate activities,

                               6 and relationship with its various subsidiaries, including Robinhood Financial LLC and Robinhood

                               7 Securities, LLC.

                               8          4.     Robinhood Markets, Inc. is a Delaware corporation with a principal place of

                               9 business in Menlo Park, California.

                            10            5.     Robinhood Financial LLC is a Delaware limited liability company. Robinhood

                            11 Markets, Inc. is the sole owner and member of Robinhood Financial LLC.

                            12            6.     Robinhood Securities, LLC is a Delaware limited liability company. Robinhood

                            13 Markets, Inc. is the sole owner and member of Robinhood Securities, LLC.

                            14            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

                            15 and correct.

                            16            Executed this 7th day of January 2021, at Nashville, Tennessee.

                            17

                            18
                            19
                                                                                        Miles Wellesley
                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    WELLESLEY DECL. ISO REMOVAL                                                            38567\13165661.1
                                                                                    2
